Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 1 of 17

December 23, 2020

To: United States District Court for the District of Massachusetts

Two of the summons packets were returned to me from New Hampshire Family Court
The United States Postal Service (USPS) attempted to deliver the packets for Julie Introcaso and
Susan Carbon but they were refused by the court. USPS labelled each packet with the date

12/18/20 “RETURN TO SENDER - REFUSED - UNABLE TO FORWARD”.
I was unsure why the New Hampshire Family Court would refuse mail for Judge Julie

Introcaso. I checked the New Hampshire Family Court’s website and I found an Order from the
Supreme Court of New Hampshire dated November 5, 2020. The opening paragraph states:
“The Supreme Court hereby amends its
Administrative Order, dated October 22, 2020, which
placed Judge Julie A. Introcaso on administrative leave
without pay.”

I did not know that Judge Introcaso was on administrative leave when I started this case
According to a report by New Hampshire Public Radio Julie Introcaso is under criminal
investigation by the New Hampshire Attorney General and the Judicial Conduct Committee
released a thirteen page document detailing Judge Introcaso’s alleged violations of New
Hampshire's Code of Judicial Conduct. That information is relevant to my case because I also

alleged judicial misconduct.
I contacted New Hampshire Circuit Court Administrative Offices for guidance on how to

deliver the summons packets to Julie Introcaso and Susan Carbon. I was told to send the packets
to the following address and they would be forwarded to each person.

Circuit Court Administrative Offices
1 Granite Place Suite N400
Concord NH 03301

I am prepared to resend the summons packets to Julie Introcaso and Susan Carbon today.

I have not yet received a response from Metropolitan Security Services Inc. USPS website says it
was delivered to Metropolitan Security Services on December 3, 2020 at 8: O9am,in Chaftanooga,

qld

TN. That is all the information [ have. a Son =

Angrea Brooks (Pro,Se) SS Es ~ Es

12] 23/2020 =3 5 S

d County Road >So + Hz

Winchendon MA 01475 25 " S&S
7

 
7020 2450 O00 Ob25 so20 $8.80

R2305H127398-13

UAT >

SENDER: COMPLETE THIS SECTION

_ @ Complete items 1, 2, and 3.
| @ Print your name and address on the reverse
| so that we can return the card to you,
@ Attach this card to the back of the mailpiece,
or on the front if space permits.
_ 1. Article Addressed to:

D. Is delivery address different from item 1? [1 Yes
i . If YES, enter delivery address below: 1 No
Julie \nxcocago

WY Boessie Lake Pook
Mecn MrOCk, W et OZo 2

é / =
* é aromas NIATE S15 c@ i F2ZLZ/18/28

RETURN TO SENDER
Roplatered Mall R
9590 9402 5293 9154 1649 97 sie E rae

2 eas UBABLE TA FParuacn
Delivery Merchandise a =
2. Article Number (Transfer from service label D Collect on Delivery Restricted Delivery 1 Signatu

Insured Mall O Signatu
D205 S290 DOOD OSh2 D202 i beurgdMatresvited baer

= HT gil ee tify

 

 

—-- Aaa
HEE al dit ill bpd Hy Gase 41 pote Ap- 7 ; / 4, 2505-06 $/ NSd SLOZ Ain ‘| Lge wos Sd |
TSoS $250 0000 OShe OeOe
waits -  uuyuog eunyeuBis
YRaNaS (leqey eoy/ues Woy JajsUBdL) JBQUIDN BY “c_
oe OL NURLIY peabarhe fuanjea
ABUSE T@> ste a See 99 GPL PSL6 E6ZS ZOE O6S6

sen geet 2) UMVIM INT TA

1eW Auoud O
hSOca HN AwUseyy

pace, FI] © SORA A
ON — :mojaq ssauppe Arenyjap Joye ‘SA HI SPANO) WIENS

sa 2] wey! Woy yuareyIp sseuppe AraAIIep S| “Cd 10) passeippy S| “|,
; “syluuad aoeds 4! }U01} aly} UO JO
‘g09Id|rew Ou} JO YOR Sy} 0} PIED SIU} YSEAY mw
“NOA 0} pled SU} UAN}e1 UBD OM YEU} OS
aSIeAel BU} UO SSeIppe pue eeu INCA Wud
"e pur ‘z ‘1, swey eyadwoD m

| Alenyoq Jo eyed “DO (owen pajuud) fq peniscey “a

AYSATIZ NO NOILD3S SIHL JLITAWOD [Nlojs kes (oes) a0 eed k= [7 [ore ka = [al SEES

Bh-aseceHsOEze pS0E0 TSos S240 pooo oOShe Dede

coe Wl = (MN

 
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 4 of 17

STATE OF NEW HAMPSHIRE
SUPREME COURT OF NEW HAMPSHIRE

ORDER

The Supreme Court hereby amends its Administrative Order, dated
October 22, 2020, which placed Judge Julie A. Introcaso on administrative
leave without pay.

Upon reconsideration, Judge Introcaso will remain on administrative
leave with pay until further order. The Court’s reconsideration is based on the
fact that Judge Introcaso has not submitted an Answer to the Formal Charges
brought by the Judicial Conduct Committee under Supreme Court Rule 40(9)(f)
nor has she been examined under oath. The Supreme Court will continually
assess the status of this matter, including developments within the New
Hampshire Attorney General’s Office investigation and/or before the Judicial
Conduct Committee. The Supreme Court expects the Judicial Conduct
Committee’s hearing to occur on December 14, 2020, and fora decision to be
issued promptly thereafter in accordance with Supreme Court Rule 40(12)(a).
The Supreme Court will further monitor progress in the proceeding before the
Judicial Conduct Committee, including whether any delay might impact public
confidence in the timely resolution of the allegations against Judge Introcaso.

Hicks, Bassett, Hantz Marconi, and Donovan, JJ., concurred.

crnen oD 6 Dees

Issued: November 5, 2020

 

Timothy A. Gudas, Clerk
Supreme Court
0
New Hampshire
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 5 of 17

STATE OF NEW HAMPSHIRE
JUDICIAL CONDUCT COMMITTEE

JC-19-050-C and JC-20-010-C
In RE: Honorable Julie A. Introcaso

STATEMENT OF FORMAL CHARGES PURSUANT TO
NEW HAMPSHIRE SUPREME COURT RULE 40 (9)

The New Hampshire Supreme Court Committee on Judicial Conduct (the “Committee”),
by its Committee Counsel, complains against Judge J ulie A. Introcaso as follows:

Introduction:

1. The Committee is the duly authorized Committee on Judicial Conduct established by the
New Hampshire Supreme Court pursuant to the Court’s constitutional and statutory
authority to provide for the orderly and efficient administration of the Code of Judicial
Conduct (Rule 38 of the Rules of the New Hampshire Supreme Court.) See Rule 39.

2, The Committee is proceeding against Judge Introcaso pursuant to Rule 40 (7) (a) & (b),
and this Statement of Formal Charges is issued pursuant to Rule 40 (9).

3. These formal charges are brought on the basis of two complaints.

a, The first, (JC-19-050-C), arises out of a report filed by an individual named
Robin Partello, who is a respondent in a parenting petition filed by David
Campbell in the 9" Circuit Court, Hillsborough County — Family Division —
Nashua, bearing docket number 659-2818-DM-0072 (hereinafter, the “Partello
Report”), The Committee elevated the Partello Report to the level of a complaint
on or about November 8, 2019.

 

b. The second, (JC-20-010-C), is a Committee generated complaint based on the
apparent alteration of the Court file. This Committee initiated inquiry was
docketed as a complaint on or about April 6, 2020.

4. Judge Introcaso is a sitting Justice of the 9" Circuit Court, and a member of the New
Hampshire Bar.

Background and Facts Relating to the so-called Partello Complaint (JC-19-050-C)

5. In Judge Introcaso’s answer to complaint JC-19-050-C dated January 9, 2020, she states
that Attorney Sternenberg is on her recusal list.
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 6 of 17

6. In the parenting petition mentioned above, David Campbell v. Robin Partello, Docket
Number: 659-28 18-DM-0072 (hereinafter “Parenting Petition”), Marital Master Bruce

DalPra recommended the appointment of Attorney Sternenberg as the Guardian Ad
Litem (GAL).

a. On October 24, 2018, Judge Introcaso signed the Master’s recommendation,
entering an order approving the appointment of Attorney Sternenberg as the GAL
in the Parenting Petition.

b. In her answer to complaint JC-19-050-C dated January 9, 2020, Judge Introcaso
states that she approved the Master’s recommendation, likely without reading the
order itself before signing. She states she “likely did so without ever looking to
see who he had appointed on page one.”

7. On the same day, October 24, 2018, Master DalPra drafted a two-page Interim Order, in
which the Master summarized pertinent facts of the case, set forth an interim parenting-
time schedule, appointed Attorney Sternenberg as a GAL, and appointed James Foster as
a counselor.

a. On October 24, 2018, Judge Introcaso signed the Master’s Interim Order.

b. In her answer dated January 9, 2020, Judge Introcaso states that she likely signed
this order without first reading it. She states “ acknowledge, in retrospect, that I
should have read both #11 and #12 in greater detail, and then I could have taken
steps to assure that I would not be involved in more issues that arose in this
Matter. . . [T]here simply isn’t enough time [to] read every order coming out of
Nashua Family Division in detail... . Basic orders recommended by Master
DalPra or Referee Thorn, .. . were usually signed without the most diligent
review.”

8. On February 15, 2019, Master DalPra recommended denying a motion to reconsider that
was filed by Ms, Partello, This motion asked the court to reconsider a change to an
amended parenting schedule. On February 15, 2019, Judge Introcaso signed this order,
approving the Master’s recommendation to deny the motion to reconsider. The motion,
and the order, did not reference GAL Sternenberg,

9, On February 7, 2019, GAL Sternenberg filed a Motion for Instruction, alleging that Ms.
Partello was not cooperating with the GAL. This motion asked the court to order Ms.
Partello to cooperate in scheduling a home visit.

a. On February 15, 2019, Master DalPra recommended granting the motion,
ordering Ms. Partello to cooperate with the GAL. In so doing, Master DalPra
handwrote that “failure to do so may result in sanctions ., .”

b. On the same day, Judge Introcaso approved and signed this order. In her answer
to JC-19-050-C, the Judge states “there was no doubt I was aware of Attorney
Sternenberg’s role in this case at that time.” Therefore, she admits to knowingly
signing an order relating to an attorney who was on her recusal list.

2
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 7 of 17

c. Inher answer to complaint JC-19-050-C, Judge Introcaso also explains that, at the
time, she felt this was permissible because “this was not a ‘substantive order’ in
the case, and did not resolve any specific legal issue in the case itself.”

10. On February 28, 2019, the GAL filed a motion asking the Court for instruction regarding
the method of payment from respondent Ms. Partello. Essentially, Ms. Partello had
insisted on paying the GAL’s retainer using Apple Pay, but the GAL refused to accept
Apple Pay. In this motion the GAL asked the court to “Order Robin Partello to pay the
GAL retainer in the amount of $350 by cash, by check or by money order.” Ms. Partello
objected to this motion (hereinafter “Apple Pay Motion”).

11. Also, on February 28, 2019, the GAL filed a second motion asking the Court to allow the
GAL to exceed the fee cap. Ms. Partello also objected to this motion (hereinafter “Fee
Cap Motion”).

12. On March 12, 2019, Judge Introcaso issued an Order on the Apple Pay Motion
(hereinafter “Apple Pay Order”).

a, She handwrote on the GAL’s motion “Legal fees/GAL fees to be paid in Cash, by
Money Order or Bank Check, ONLY.”

b, On the same day, the Court sent a photo-copy of this handwritten order, and a
Notice of Decision (which also included a type-written quote including the full
text of the Judge’s hand-written decision) to the parties. The clerk that processed
this order is Julianne Lodes.

13. Also, on March 12, 2019, Judge Introcaso issued an Order on the Fee Cap Motion
(hereinafter “Fee Cap Order”).

a. She again handwrote on the GAL’s pleading “Motion granted over the
Respondent’s objection at #36.”

b. On the same day, the Court sent a photo-copy of this handwritten order, and a
Notice of Decision (which also included a type-written quote including the full
text of the Judge’s hand-written decision) to the parties. The clerk that processed
this order is Julianne Lodes.

14. Shortly after Judge Introcaso issued the above-listed orders, she then asked court staff to
schedule a status conference with the parties. The Court scheduled a status conference
for March 19, 2019.

15. The petitioner, David Campbell, filed a motion to continue the status conference, and in
his motion, he asked for clarification regarding the purpose of said conference.

16. On March 15, 2019 Judge Introcaso issued an Order granting the petitioner’s motion to
continue and the March 19, 2019 status conference was canceled,
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 8 of 17

17, On March 15, 2019, Judge Introcaso issued a three-page hand-written Order, in which
she, among other things, recused herself from this case (hereinafter “Recusal Order”).
Specifically, in this order, the Judge:

a. Explained that after the Marital Master originally assigned to this case was
reassigned to another court, “numerous substantive motions [in this Parenting
Petition] were presented to this judge for review. In doing so, this judge has
determined that she is unable to address these motions, particularly as some relate
directly to the payment and performance of the GAL.”

b. Explained in great detail the nature of her conflict of interest, which, in summary,
is that the Judge and the GAL have a long-standing close friendship.

¢. Stated that “The Court does not believe this conflict, under the circumstances as
stated above, is one which can be waived.”

d. Concluded that “the wisest course for this judge, and in an attempt to provide the
parties with the most unbiased and fair hearing, is to simply withdraw as the
presiding justice in this matter with regret as to the delay this may cause to the
parties.”

e. Ordered (1) Judge Introcaso shall have no further involvement in this matter; (2)
the Clerk shall reassign this matter, resolve the pending motions, and schedule
this matter for any further hearing; and (3) no status conference will occur on
March 19, 2019.

18. On September 12, 2019, Ms. Partello filed a report against Judge Introcaso with the
Judicial Conduct Committee alleging judicial misconduct. This report, among other
things, focuses on Judge Introcaso’s conflict of interest with the GAL, and that, despite
this conflict, Judge Introcaso ruled on several motions filed by, or relating to, the GAL.

Judge Introcaso’s Response to the so-called Partello Complaint (JC-19-050-C)

19. The Partello Complaint alleges, in pertinent part, that Judge Introcaso ruled on several
motions filed by, or relating to, the GAL, who was on her recusal list.

 

20. In her response, Judge Introcaso admits to tuling on these motions with the knowledge of
this GAL’s involvement.

21. In the beginning, Judge Introcaso maintains that she did not know of the GAL’s
involvement, because she sometimes did not read the orders that she was co-signing for
Master DalPra.

22. Later, when she was aware of the GAL’s involvement, Judge Introcaso explains that she
believed her actions were permissible because she was issuing (what she believed were)
non-substantive orders that did not resolve any specific legal issues in the case itself.

This statement is inconsistent with her March 15, 2019 order which specifically described
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 9 of 17

the orders as “substantive ... particularly as some relate directly to the payment and
performance of the GAL.”

23. Ultimately, Judge Introcaso admits that she should not have ruled on the above-listed
motions, She wrote: “I acknowledge [that] my order of March 15, 2019 [recusing myself
from this case] should have been issued back in October 2018; it simply wasn’t... .1

cannot deny that, in retrospect, my rulings and signatures may have created an impression
with Ms. Partello that some impropriety on my behalf occurred.”

Facts Relating to the Second Complaint- JC-20-010-C_ (Committee Generated Complaint
24. On or around October 7, 2019, Judge Introcaso took leave from her judicial duties.

25. As mentioned above, on November 8, 2019, the Committee elevated Ms, Partello’s report
to the level of a complaint (JC—19-050-C) (the so-called “Partello Complaint”). Judge
Introcaso’s answer was due on or before December 12, 2019, pursuant to the
Committee’s Executive Secretary’s letter to Judge Introcaso dated November 12, 2019.

26. On or around December 12, 2019, while still on leave, Judge Introcaso emailed a partial
answer to the Partello Complaint to the Committee, and essentially requested an
extension. An extension was granted to January 16, 2020.

27. Judge Introcaso returned to work on December 16, 2019.

28. January 2, 2020, at Judge Introcaso’s request, her courtroom clerk Julianne Lodes
brought volume one (1) of this two-part Parenting Petition case file to Judge Introcaso’s
office. This file contained the original versions of the above-referenced Orders and
Motions.

29. Clerk Sherry Bisson testified, in her examination under oath (EUO), that on January 6,
2020, she met with Judge Introcaso in her chambers to discuss her writing days. Clerk
Bisson testified that during this meeting, Judge Introcaso stated that “she had the Judicial

Conduct Complaint response that she needed to write .... [Judge Introcaso] proceeded
to open the Pariello case file [to] the Apple Pay order and pointed — talked to me about
that order.”

30. Clerk Bisson testified that she has a clear recollection of seeing Judge Introcaso’s original
hand writing on this Apple Pay order on January 6, 2020.

a, Specifically, Clerk Bisson states that the Judge “opened the file to the Apple Pay
order and explained to me why she didn’t agree that it was an issue, that it wasn’t
considered a substantive order, and she opened to, on the exhibit, to the writing
part of the order, she took her finger and read across the lines in front of me and
said that she could write that order [because it was not substantive].”

b. Clerk Bisson further states “She pointed to that in my presence. Not only pointed
to it but she took her finger and read the order as her finger was moving across the
text.”
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 10 of 17

31. Contrary to Clerk Bisson’s July 22, 2020 EUO testimony described above, Judge
Introcaso’s January 9, 2020 answer states that she had not opened the file before January
9, 2020.

32. According to Judge Introcaso, the following events occurred on January 9, 2020:

a. When reviewing the court’s file to answer the Partello Complaint, Judge Introcaso
discovered that the handwritten portion of her Apple Pay and Fee Cap Orders had
been completely obscured with white-out correction tape (hereinafter “Whited-
Out Orders”).

 

b, Judge Introcaso then explains that “I immediately considered who could have
obscured the Whited-Out Orders and for what purpose, and I made several
inquiries to determine what had happened.” This included:

i. Questioning two members of the court staff, Julianne Lodes and Nancy
Dabilis, if they had altered these orders;

ii. Emailing judicial officers and other clerks asking them if they had any
contact with the file (without disclosing that the file had been altered); and

iii, Reviewing the “sign out sheets” to determine if Ms. Partello or any other
individual had physical access to the file. (The sign out sheets did not
record any member of the public having contact with the file.)

c. Judge Introcaso states that she then decided to provide the original whited-out
copies as exhibits with her Answer to the Partello complaint. Judge Introcaso
then removed the originals from the file and replaced whited-out orders with
substitute photocopies. In her answer, Judge Introcaso explains:

i, “Lasked my Courtroom Clerk Julianne Lodes to make photocopies of my
initial, unobscured March 12" Orders to serve as temporary substitute
Orders to be placed in the file. .. . lasked Ms. Lodes to label the
replacement photocopies in the file as a “Copy.” I also asked her to make
a simple notation at the bottom/footer of the documents indicating that the
originals had been submitted to the JCC.”

ii, “[U]pon further reflection I changed my mind, and I eventually elected to
leave the original White-Out Orders in the case record.”

iii. “After returning the White-Out Orders to the case file, the hand-written
entries that we had inserted previously in the bottom margin/footer —
indicating that the originals had been submitted to the Committee — were
no longer accurate. So, I crossed out those hand-written entries in pen,
and I wrote and initialed ‘Stricken’ above the stricken entries to designate
them as such.”
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 11 of 17

33. Julianne Lodes testified to the following facts in her EUO:

a,

On January 2, 2020, Ms. Lodes handed Judge Introcaso the Partello file at Judge
Introcaso’s request so that Judge Introcaso could respond to a JCC complaint.

To Ms. Lodes’ knowledge the Partello file remained in Judge Introcaso’s
chambers between January 2 and 9, 2020.

On January 9, 2020, Julianne Lodes met with Judge Introcaso in Judge Introcaso’s
chambers. At that time, Judge Introcaso showed Ms. Lodes “an order where
everything was whited out, okay, with whiteout. And she said to me, did you do
this to protect me?” Ms. Lodes responded “no, I didn’t do that to protect you, I
wouldn’t do that.”

During their chambers’ conversation on January 9, 2020, after denying whiting
out the March 12 Orders, Ms, Lodes asked the judge if it was possible that Robin
Partello whited out the Orders. Then Ms. Lodes reviewed the “sign-out” sheets
that litigants or members of the public must sign to gain physical access to the
Court files. It did not appear that Ms. Partello ever looked at the Court file or had
it in her possession.

Also, on January 9", 2020, Judge Introcaso asked Ms. Lodes to make copies of
the March 12", 2019 Orders and then to stamp the original Order and the copy.
Judge Introcaso, while in the process of answering the JCC complaint was typing,
with her back to Ms. Lodes, and stated that she was typing an affidavit for Ms.
Lodes to sign, including the information about when Ms. Lodes brought the file to
her.

Ms. Lodes thought to herself that she was not going to sign any affidavit and
stated, “But at one point, after doing these copies and writing original and sign
your name and putting my initials, I’m thinking, something is not right here. I
just got up and left.”

But before leaving chambers, Ms. Lodes responded to Judge Introcaso’s concern
about the whited-out March 12", 2019 Orders and stated to her “. . . I don’t think
that you have to worry about this because everything is on my Notice of Decision.
It’s all spelled out. So it’s there.”

34. On January 9, 2020, the same day that Judge Introcaso claims she discovered the whited-
out orders and took the above-described steps, she completed drafting her answer to the
Partello Complaint and sent it to the Committee. This answer is summarized above,
where the Judge acknowledges ruling on motions in a case that she should have recused
herself in, due to her conflict with the GAL.
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 12 of 17

35. On January 14, 2020, two members of the court staff, Julianne Lodes and Nancy Dabilis,
met with Judge Leary to report that, during the prior week on J anuary 9, 2020, Judge
Introcaso had asked them if they had whited out her two March 12, 2019 orders. Ms.
Lodes and Ms, Dabilis then met with Clerk Sherry Bisson, to report the same.

36. When Ms. Lodes and Ms. Dabilis told Clerk Bisson that the handwritten portion of the
Apple Pay order was obscured by white-out tape, Clerk Bisson remembered seeing the
un-altered Apple Pay Order eight days before, when the Judge was showing it to her in
her chambers on January 6, 2020.

37, Clerk Bisson believes the order was obscured between January 6, 2020 and January 9,
2020, during the time that the file was in Judge Introcaso’s chambers.

38. The above-listed facts were reported to the Judicial Conduct Committee, which forms the
basis of the second complaint, (JC-20-01 0-C), which is a Committee Generated
Complaint.

Judge Introcaso’s Response to the Committee Generated Complaint

39. Judge Introcaso denies whiting-out her March 12, 2019 Apple Pay and Fee Cap Orders.

a. As mentioned above, Judge Introcaso’s January 9, 2020 answer to complaint JC-
19-050-C states that she had not opened the file before J anuary 9, 2020.

b. She admits altering the orders by stamping/initialing them, but she denies altering
the orders by whiting-out her handwriting.

c. She further notes that while she was reviewing the case record, she also had
“unaltered versions of the March 12 Orders [with her] because copies of the
unaltered March 12 Orders were included as attachments to Ms. Partello’s
Judicial Conduct Complaint.”

i. The fact that Judge Introcaso had copies of the unaltered versions of the
March 12 Orders with her during the time in question (between January 6
and January 9, 2020) is consistent with her December 12, 2019 email to
the JCC. In that email she stated “[iJn reviewing what I have been given
[referenced above as the Partello Report and attachments], it is obvious I
issued two orders on motions from the general ‘signing pile’ in the Clerk’s
office, dated March 2019,”

40. Judge Introcaso admits her actions on January 9, 2020, including asking court staff
members if they whited-out court orders, caused serious anxiety.

a. In her answer, she wrote: “I now appreciate that my handling of this case record
on January 9, 2020 created serious concern and anxiety with clerks and
employees,”
41.

42.

43,

44,

Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 13 of 17

Judge Introcaso admits to altering files by stamping and initialing them, and further to
directing her courtroom clerk to assist her with these alterations.

a. “Lasked my Courtroom Clerk Julianne Lodes to make photocopies of my initial,
unobscured March 12"" Orders to serve as temporary substitute Orders to be
placed in the file.”

b. “I asked Ms. Lodes to label the replacement photocopies in the file as a ‘Copy.’ I
also asked her to make a simple notation at the bottom/footer of the documents
indicating that the originals had been submitted to the JCC.”

c. After changing her mind about submitting the originals to the JCC, the notations
“indicating that the originals had been submitted to the JCC — were no longer
accurate. So, I crossed out those hand-written entries in pen, and I wrote and
initialed “Stricken” above the stricken entries to designate them as such.”

Judge Introcaso admits her actions in initialing/stamping original orders in a court file
raised several concerns.

a. “I acknowledge that my responses resulted in the creation of confusing hand-
written notations being logged into and subsequently stricken from this case
record.”

b. “To the extent that my handling of this unusual situation . . . has made this
Committee’s work and the Judicial Branch’s investigation of this situation more
difficult, I am deeply remorseful and apologetic for my actions.”

Judge Introcaso contends that she discovered that court files had been altered on January
9, 2020, yet never reported the alterations to her supervisors or the Court Clerk.

a. “In retrospect, J wish [ had consulted with my superior judge or Clerk of Court
immediately.”

b. Judge Introcaso claims she discovered the white-out alterations on January 9,
2020. Ms. Lodes and Ms. Dabilis reported this to Judge Leary on January 14,
2020, which is six days later. Judge Introcaso had not reported the alterations to
any supervisors during this time.

The facts set forth above establish compelling circumstantial evidence that Judge
Introcaso whited out the Apple Pay Order and Fee Cap Order some time between January
6 and January 9, 2020. At the time she knew that there was an ongoing investigation by
the Committee with respect to her rulings on this order. This alleged alteration of the
order could constitute a felony of Falsifying Physical Evidence in violation of RSA
641:6. It is possible that Judge Introcaso may have whited out the Apple Pay Order and
Fee Cap Order at some other time, possibly as early as March 15, 2019. In such case the
alleged alteration could constitute the misdemeanor of Tampering with Public Records
or Information in violation of RSA 641:6 (1) or (1). In summary the following facts
support this conclusion:
45.

46.

Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 14 of 17

a. The evidence demonstrates that Julianne Lodes brought Volume 1 of the Partello
file to Judge Introcaso’s chambers on January 2, 2020, at Judge Introcaso’s
request so that Judge Introcaso could respond to Partello complaint.

b. On January 6, 2020, Judge Introcaso discussed the Apple Pay Order with Clerk
Bisson and actually showed Clerk Bisson Judge Introcaso’s own handwritten
margin order in the Partello file.

c. There is no evidence that Volume | of the Partello file left Judge Introcaso’s
chambers between January 6 and January 9, 2020, or that anyone other than Judge
Introcaso accessed that file.

d. On January 9, 2020, Judge Introcaso showed Julianne Lodes the Apple Pay Order
that had been whited out.

€. There is no evidence that anyone other than Judge Introcaso had whited out the
Apple Pay Order or Fee Cap Order.

f. Judge Introcaso confronted Julianne Lodes about whether Ms. Lodes had whited
out the Apple Pay Order to protect Judge Introcaso.

g. Julianne Lodes denies applying any white out to any orders.

h. This evidence strongly supports one of the following conclusions: (1) either
Judge Introcaso altered or concealed the Whited-Out Orders “with a purpose to
impair its verity or availability” to the Committee investigating; or (2) Judge
Introcaso presented the Whited-Out Orders, which she had altered “with a
purpose to deceive a public servant who is or may be engaged in such proceeding
or investigation.” This conduct, if found to be true, could constitute a felony of
Falsifying Physical Evidence in violation of RSA 641 :6, I or I.

Violations of the Code

 

Canon 1, Rule 1.1 (Compliance with the Law) of the Code of Judicial Conduct (Supreme
Court Rule 38) provides that: “A judge shall comply with the law, including the Code of
Judicial Conduct.” The facts suggest that J udge Introcaso may have committed a crime
by whiting out the Apple Pay Order and Fee Cap Order knowing that the Committee was
investigating whether Judge Introcaso violated the Code of Judicial Conduct for issuing
those Orders and that she did so with the purpose to the verity or availability of the order
to the Committee or with the purpose of deceiving the Committee into thinking someone
else altered the orders.

Canon 1, Rule 1.2 (Promoting Confidence in the Judiciary) of the Code of Judicial
Conduct (Supreme Court Rule 38) provides that: “A judge shall act at all times in a
manner that promotes public confidence in the independence, integrity, and impartiality
of the judiciary, and shall avoid impropriety and the appearance of impropriety.” Canon
1, Rule 1.1 (Compliance with the Law) of the Code of Judicial Conduct (Supreme Court

10
47,

48.

49.

50.

Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 15 of 17

Rule 38) provides that: “A judge shall comply with the law, including the Code of
Judicial Conduct.” Judge Introcaso issued an order or approved recommendations from
the marital master which benefited her friend Kathleen Sternenberg by appointing
Attorney Sternenberg as GAL and approving orders relating her the payment of Attorney
Sternenberg’s fees, By not recusing herself in this situation, Judge Introcaso created both
an appearance of impropriety and an actual impropriety by favoring her friend over the
objection of Robin Partello.

Canon 1, Rule 1.2 (Promoting Confidence in the Judiciary) of the Code of Judicial
Conduct (Supreme Court Rule 38) provides that: “A judge shall act at all times in a
manner that promotes public confidence in the independence, integrity, and impartiality
of the judiciary, and shall avoid impropriety and the appearance of impropriety.” Signing
orders without reading them, and without checking for any conflicts of interest, violates
this rule because it undermines the public confidence in the judiciary, as Judge Introcaso
admits. (“I should have read both #11 and #12 in greater detail . .. . Basic orders
recommended by Master DalPra or Referee Thorn, . . . were usually signed without the
most diligent review.”)

Canon 2, Rule 2.5 (Competence, Diligence and Cooperation) of the Code of Judicial
Conduct (Supreme Court Rule 38) provides that: “A judge shall perform judicial and
administrative duties, competently and diligently.” Signing orders without reading them,
and without checking for any conflicts of interest, violates this rule because it is a failure
to perform judicial responsibilities competently and diligently, as Judge Introcaso admits.
(“I should have read both #11 and #12 in greater detail .... Basic orders recommended
by Master DalPra or Referee Thorn, . . . were usually signed without the most diligent
review.”

Additionally, ruling on motions without first disclosing a conflict of interest, “creates the
appearance of impropriety”, also in violation of Canon 1, Rule 1.2 and Canon 2, Rule
2.11. See Judge Introcaso’s Answer (“I cannot deny that, in retrospect, my rulings and
signatures may have created an impression with Ms. Partello that some impropriety on
my behalf occurred.”).

Canon 2, Rule 2.5(B) (Competence, Diligence and Cooperation) states that: “A judge
shall cooperate with other judges and court officials in the administration of court
business.” Questioning court employees about whether they whited-out court orders, and
requesting their assistance with further alterations of court orders by copying, stamping,
and making notations in the margins, in addition to the other actions described above,
violates this rule because it does not promote cooperation with court officials in the
administration of court business. As Judge Introcaso admitted, instead of promoting the
cooperative administration of court business, she “created serious concern and anxiety
with clerks and employees.” This further violates Canon 1, Rule 1.2 by “creating the
appearance of impropriety.”

11
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 16 of 17

51. Lastly, Judge Introcaso’s failure to report the discovery of the white-out alterations
implicates several rules of judicial conduct.

a.

Given that these were the two orders at issue in the pending Partello complaint
(JC-19-050-C), failing to report that these orders were completely concealed by
white-out violates Canon 2, Rule 2.16, which states that “A judge shall cooperate
and be candid and honest with judicial and lawyer disciplinary agencies.” F: ailing
to report an alteration to a file at issue in a pending complaint is not candid, open,
and honest, behavior.

Her failure to report their alteration, in combination with the other facts and
circumstances in this case, fails to promote confidence in the judiciary, in
violation of Canon 1, Rule 1.2, by “creating the appearance of impropriety.”

The failure to report the alteration of court files violates Canon 2, Rule 2.5
because it does not promote the cooperation with other Judges and court officials
in the administration of court business.

52. Based on the apparent facts of this case, Judge Introcaso engaged in conduct which she
knew or should have known was a violation of Canon 1, Rule 1.1 and Rule 1.2, Canon 2,
Rule 2.5, 2.11 and Rule 2.16, Acting in a manner that violates the Code does not
promote public confidence in the integrity of the judiciary, which also gives rise to the
appearance of impropriety as a further violation of the code.

Formal Charges

53, Based on the foregoing, there is clear and convincing evidence of violation of the
following provisions of the Code of Judicial Conduct:

d.

Judge Introcaso, in violation of Canon 1, Rule 1.1, failed to comply with the law,
including the Code of Judicial Conduct.

Judge Introcaso, in violation of Canon 1, Rule 1,2, failed to act at all times in a
manner that promotes public confidence in the impartiality of the judiciary.

Judge Introcaso, in violation of Canon 1, Rule 1.2, failed to avoid impropriety and
the appearance of impropriety.

Judge Introcaso, in violation of Canon 2, Rule 2.5, failed to perform judicial
responsibilities competently and diligently.

Judge Introcaso, in violation of Canon 2, Rule 2.5, failed to cooperate with other
judges and court officials in the administration of court business.

Judge Introcaso, in violation of Canon 2, Rule 2.11, failed to disqualify herself in
a proceeding in which the judge’s impartiality might reasonably be questioned.

12
Case 4:20-cv-40148-TSH Document 20 Filed 12/23/20 Page 17 of 17

j. Judge Introcaso, in violation of Canon 2, Rule 2.16, failed to cooperate with
judicial disciplinary agencies.

k. Judge Introcaso, in violation of Canon 2, Rule 2.16, failed to cooperate and be
candid and honest with judicial agencies.

Within thirty (30) days of receipt of this Formal Statement of Charges, the Respondent shall file
an Answer with the Executive Secretary of the Committee on Judicial Conduct in accordance
with Supreme Court Rule 40(9)(F), setting forth all denials, affirmative defenses, mitigating
circumstances, and other matters which Judge Introcaso intends to raise at the hearing.

Respectfully submitted,
Judicial Conduct Committee

By its Committee Counsel,

By: /s/ Philip R. Waystack
Philip R. Waystack, Esquire

JUDICIAL CONDUCT COMMITTEE

Dated: October 14, 2020 By: /s/ Mary E. Collins
Mary E. Collins, Chair

13
